 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the Boston area. The purpose of the meeting was both to transferbargaining rights for Boston area employers from Local 3127 to Local3126 and to elect officers of Local 3126.Employees of the Employerthat attended this meeting were not allowed to vote on these matterson the ground that they were not yet members of Local 3127 andtherefore not entitled to vote at a Local 3127 meeting.Employees ofother local employers were permitted to vote, and the record suggeststhat this was because their employers had already entered into con-tracts with Local 3127 containing union-security provisions and theemployees were all members of Local 3127.No bargaining had takenplace between the Employer and Local 3127, and presumably theemployees in the certified union had not yet been required or permittedto join the Union. The union members at this meeting voted to trans-fer the bargaining rights to Local 3126 and then elected officers forLocal 3126.The record before us demonstrates that the Employer's employeeswere not permitted to participate in the decision to substitute Local3126 as their certified representative. In such circumstances we donot consider the proposed amendment appropriate.3[The Board denied the petition filed by Local 3126, United Brother-hood of Carpenters and Joiners of America, AFL-CIO.] 4s Gulf Oil Corporation,135NLRB 184.Cf.ClimaxMolybdenum Company,146NLRB 508.A The instant petition is dismissed without prejudice to another request to have thecertification amended upon a showing that the proposed amendment reflects the desires ofthe employees in the certified unit.Lyn-Flex Industries,Inc.andUnited Shoe Workers of America,AFL-CIO.Cases Nos. 1-CA-4966, and 1-RC-8286.March 10,1966DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn October 12,1965, Trial Examiner Arthur E. Reyman issued hisDecision and on October 18, 1965, an errata thereto in the above-entitled proceeding, finding that Respondent had engaged in and wasengagingin' certain unfair labor practices within the meaning of theNational Labor Relations Act, as amended, and recommending that itcease'and desist` therefrom and' take certain affirmative action, and.further recommendingithat the election held on April 6, 1965, in CaseNo. 1-RC-8286 ' be set aside and a new election directed, as set forthin the attached Trial Examiner's Decision.Thereafter, the Respond-157 NLRB No. 51.= f ` ` LYN-FLEX INDUSTRIES, INC.599ent filed exceptions to the Decision and a supporting brief, and theGeneral Counsel filed a brief in support of the TrialExaminer'sDecision.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with thesecases to athree-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer'sDecision, the exceptions and briefs, and the entire recordin these cases,and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following modifications:'1.The TrialExaminer found,as allegedin the complaint, thatthe Respondent had violated Section 8(a) (3) of the Act by its dis-charge of Fournier on January 22, 1965, and its failure to recall himthereafter.The Respondent excepted to this finding, alleging thatFournier was discharged for poor production, but that, in any event,a finding of discriminatory discharge is unwarranted since the recorddoes not reveal that the Respondent had knowledge of Fournier'sunionactivity at the time of the discharge.We are constrained toagreewith this latter contention as the record evidence supports afinding of knowledge by the Respondent of Fournier's union activitiesonly after his discharge.Thus, Sturman, Victor, Gold, and McCloud,all supervisors within the meaning of the Act, admitted that theylearned, on approximately February 1, 1965, that Fournier was theprincipal union advocate and had been visiting the employees at theirhomes witha union organizerto solicit union memberships.There-fore, although we find the circumstances surrounding the discharge ofFournier highly suspicious, we are not satisfied that the General Coun-selhas established by a preponderance of the evidence that theRespondent had knowledge of Fournier's union activity when he wasi These findings and conclusions are based, in part, upon credibility determinations ofthe Trial Examiner, to which the Respondent has excepted, alleging that the Trial Ex-aminer was biased and prejudicedAfter a careful review of the record, we concludethat the Trial Examiner's credibility findings are not contrary to the clear preponderanceof all the relevant evidence.Accordingly, we find no basis for disturbing those findings,and we reject the charge of bias and prejudice on the part of the TrialExaminer.Stand-ard Dry Well Products, Inc.,91 NLRB 544, enfd 188 F. 2d 362 (C.A. 3).The Trial Examiner states that Mrs Fournier's testimony as to what Albert Victortold her about breaks was uncontradicted. In fact, Victor did contradict Mrs. Fournieron this pointWe note, however, that the Trial Examiner generally credits Mrs. Fournierand does not credit Victor.The Trial Examiner also states Leo Gold conceded that hehad told Miss Berube "if the union came in he would be looking for a job." Gold didnot make such a concession.However, the Trial Examiner generally credits Miss Berube.On the other hand he did not credit Gold, but found him the least credible of all thewitnesses. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarged on January 22, 1965.For this reason we do not adoptthe Trial Examiner's finding that the discharge was violative of Sec-tion 8(a) (3).2However, we do agree that the failure to recall Fournier was viola-tive of Section 8(a) (3). In finding that in the circumstances of thiscase the Respondent violated Section 8 (a) (3) and (1) by refusingto reinstate or recall Fournier after January 28, 1965, we rely, in addi-tion to the matters set forth in the Trial Examiner's Decision, on thefollowing :The evidence reveals Fournier had performed to the Respondent'sapparent satisfaction at least four jobs, other than that of cutter. Inthe cutting room he had operated the side bolt machine and had beena pusher on a guillotine (cutting machine) before being promoted tocutter.His work had never been criticized on any of the jobs he hadperformed.Prior to his discharge Fournier worked overtime for an hour or so,2 or 3 nights a week in a different department. In the approximately9 months he had been employed at Lyn-Flex, Fournier had receivedthree raises.He had received a 5-cent-an-hour raise after his first 30days and another 5-cent raise 30 days thereafter.On approximatelyDecember 1, 1964, Fournier was promoted to cutter and received a12-cent-an-hour raise.General Manager Sturman admitted that beingmade a cutter was in the nature of a promotion.After his discharge Fournier asked Gold to recall him to work onsix occasions, the first being on January 26, 1965. Fournier requestedwork in any department where work was available, but Gold toldhim work was very slack and that no openings existed.However, itappears that Respondent's employees worked considerably more over-time after Fournier was discharged.The record also reveals that atleast three new employees were hired. Some of the new employees werehired on jobs Fournier had performed while employed by Respondent.One of the new employees was assigned to the side bolt machine andrequired continual aid in setting up the machine from the supervisors,in contrast to Fournier, who was capable of operating the side boltmachine in a satisfactory manner.At the time of the discharge, Fournier and George Palmer workedas a team on a guillotine, Fournier being the cutter and Palmer hispusher.They were laid off or discharged at the same time. The2We therefore need notdecide whetherthe Trial Examiner committed prejudical errorin not allowingRespondent's counselto elicit from Fournieron cross-examination thenames of the seven employees who, accordingto Fournier,signed cards in the plant theday before his discharge.The Trial Examinerindicatedthatthe testimonyof Maurice Fournier,Mrs. Fournier,George Palmer, and Bertrand Ouelletteconcerningthe 'activityof the supervisors duringlunchhour on the day Fournier was discharged was uncontradicted.The record reveals,however,that the testimony was partially contradicted by Albert Victor, the plantsuperintendent.In view of our findingherein,it is not necessary to resolve the apparentconflict. LYN-FLEX INDUSTRIES, INC.601Respondent alleged that they were laid off or discharged becausetheir production rate was the lowest of the four cutting teams, andthat the layoff was intended to be permanent because of the team'sunsatisfactory work.But George Palmer was in fact reinstated and returned to work as apusher on January 28, 1965.At the time Leo Gold, a supervisor andthe Respondent's personnel manager, said to him, "You didn't haveanything to do with the union." Gold's statement clearly shows thatFournier's union activity was the reason that he was not recalled orreinstated.The statement also indicates that the Respondent hadknowledge of Fournier's union activity on January 28, 1965.On the entire record in the case, we find that neither Fournier'sproduction rate nor lack of work were the true reasons for Respond-ent's refusal to recall or reinstate him, but rather that the Respondentrefused to reinstate or recall Fournier on and after January 28 becauseof his union activity, thereby discriminating against him in violationof Section 8 (a) (3).2.The Trial Examiner found that General Manager Sturman's-speech to all the employees on the day before the election did notadequately dissipate the prior threats, interrogations, and coercionby the Respondent's supervisors, which retained their coercive impact,and thus destroyed the employees' freedom of choice in the election,and also violated Section 8 (a) (1).The Respondent contends that thedisavowal effectively neutralized any prior threats that might havebeen made by lower company officials.We do not find the Respond-ent's contention persuasive.In finding, however, as did the TrialExaminer,that Sturman's speech did not adequately dissipate theeffect of Respondent's prior unlawful conduct, we rely, in additionto the matters set forth in the Trial Examiner's Decision, on thefollowing :Maurice Fournier, the acknowledged leader of theunion movementamongthe employees, had been discharged at the commencement ofthe union campaign, and the Respondent had refusedto reinstate him,despite his repeated requests, in violation of Section 8(a) (3).Theabsence ofFournierwas acontinuing reminderto all employees ofwhat the consequences of union activity might be.Evenwere we toassume that the disavowal did to some degree dispel the threats,inter-rogations, and coercion found violative of 8 (a) (1), it would be unreal-istic to conclude that the effect of Respondent's discriminationagainstFournier had likewise been overcome.Accordingly, we find that thepurported disavowal did not adequately neutralize the effect ofRespondent's conduct-dispelling the employees' fears andallowingthem freedom of choice in the election-while the discriminatoryrefusal to reinstate Fournier remained unremedied.33FranklinBrassProducts,151 NLRB 800,Wilson & Co., Inc.,115 NLRB 327, 335. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARD[The Board adopted the Trial Examiner's Recommended Orderwith the following modification :[1.Add the following paragraph 2 (b), and consecutively reletter thepresent paragraph 2 (b) and those following :["(b)Notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full renistatementupon application in accordance with the Selective Service Act andthe Universal Military Training and Service Act, as amended, afterdischarge from the Armed Forces."[IT IS FURTHER ORDERED that the election held on April 6,1965, amongRespondent's employees, be and it hereby is, set aside, and that CaseNo. 1-RC-8286 is remanded to the Regional Director for Region 1 forthe purpose of conducting a new election at such time as he deems thatcircumstances permit the free choice of a bargaining representative.][Text of Direction of Second Election omitted from publication.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn April 13, 1965, United Shoe Workers of America, AFL-CIO, hereinaftercalled the Union, filed a charge, and on April 21, 1965, an amended charge againstLyn-Flex Industries, Inc., hereinafter sometimes called the Respondent or the Com-pany, alleging that the Respondent had engaged in and was engaging in certain unfairlabor practices.Thereafter, on June 30, 1965, the General Counsel of the NationalLabor Relations Board, by the Regional Director of the Board for Region 1, on behalfof the Board, issued an order consolidating cases, complaint, and notice of hearing,the complaint alleging that the Respondent has been engaging in and is engaging inunfair labor practices within the meaning of Section 8(a) (1) and (3) of the NationalLabor Relations Act, as amended, 29 U.S.C. Section 151, et seq., herein called theAct:Case No. 1-CA-4966. The Respondent filed timely answer to the complaint,effectively denying violations of the Act.,On June 3,' 1965, the Regional Director, subsequent to an election conducted onApril 6, 1965, among certain employees of the Respondent, issued his report onobjections filed by the Petitioner, the Union, in Case No. 1-RC-8286, recommendingto the Board that he be directed to issue a notice of hearing on the objections and thatthe case be consolidated with Case No. 1-CA-4966, in which charges were thenpending.No exceptions to the Regional Director's: 'report having been filed, theBoard on June 18, 1965, caused an order to be entered directing a hearing ". . . andthat such hearing may be consolidated with the hearing in Case No. 1-CA-4966...."Pursuant to'hotice the consolidated cases came on for hearing before Trial Exam-iner,Arthur E. Reyman at Biddeford, Maine,'on August 3, 1965, and the hearing wasclosed on the following day.At the hearing, each party was represented by counsel,was afforded full opportunity to call, examine, and cross-examine witnesses and pre-sent evidence relevant 'to the issues, to argue orally upon the record, to file proposedfindings and conclusions, or both, and to file briefs.Briefs have been submitted onbehalf of the General Counsel and the Respondent.Upon the full record of this case, and from my observation of the witnesses, Imakethe following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENT COMPANYLyn-Flex Industries, Inc., is and has been at all times material herein a corporationduly organized under and existing by virtue of the laws of the State of Maine.Dur-ing allsuch times, the Respondent has maintained its principal office and place ofbusiness at One Lehner Road in the city of Saco and State of Maine, and is now andcontinuously has been engaged at its plant at Saco in the manufacture, sale, and dis- LYN-FLEX INDUSTRIES, INC.603tribution of shoe platforms, crepe soles, and related products. In the course of itsbusiness the Respondent causes, and continuously has caused during suchtimes, largequantitiesof raw materials used by it in the manufacture of shoe platforms and crepesolesto be purchased and transported in interstate commerce from and throughvarious States of the United States other than the State of Maine, and causes, andcontinuously has caused, substantial quantities of shoe platforms and crepe soles tobe sold and transported from said plant in interstate commerce to States of the UnitedStates other than the State of Maine.Annually the Respondent purchases raw mate-rialsvalued in excess of $50,000, which materials are transported to its Saco plantfrom States outside the State of Maine, and annually the Respondent ships shoe plat-forms, crepe soles, and related products valued in excess of $50,000 from its Sacoplant directly to points outside the State of Maine.The Respondent is and has been engaged in commerce within the meaning ofthe ActII.THE LABOR ORGANIZATION INVOLVEDUnited Shoe Workers of America, AFL-CIO,isa labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Unionorganizing effort; the election; objectionsto resultof electionOn about January 4, 1965,1 Francis Rouillard,organizerfor the Union, wasadvised by the office of the United Textile Workers of America that they had beenapproached by one Maurice Fournier, who had requested that office to advise theUnited Shoe Workers that the employees of Lyn-Flex were interestedin union orga-nization.As a consequence, Rouillard placed a telephone call to Fournier on orabout January 12, and suggested to Fournier that he have a small committee meetwith him (Rouillard), on the evening of January 13.This meeting was held atFournier's home; seven members of a committee were present. Subsequently, meet-ings wereheld at Fournier's home on January 20 and 25 and February 1 and 8,Rouillard being present at each of these meetings.An organizationcampaign wasbegun,with Fournier the leader among the employees, he being chairman of the com-mittee.He secured a list of names of the employees of the Company, made a numberof personal calls on employees at their homes, and accompanied Rouillard and oneDallman, a union representative, on other house visits.Fournier furnishedinforma-tion toRouillard and Dallman concerning the workload in the plant and the turnoverof help, assisted in the preparation of union literature or leaflets to be passed out atthe plant, and advised concerning the progress of the organizational effort.Fournierobtainedsome50 to 60 signed union cards, authorizing the Unionto represent theseemployees for the purposes of collective bargaining.Other members of thecommit-tee obtained perhaps a half dozen or so of such cards.In all, according to Rouiilard,Fournier visited some 35 to 40 employees at their homes with him.About the second or third week of the campaign,leafletswere passed out by unionadherents to other employees at the Lyn-Flex plant.Employees'signaturesto author-izationcards were secured between February 13 and 20.Fournier was laid off from work on January 22, immediatelyinformed Rouillardof the fact, and claimed discrimination against him because of hisunion activities.The home visits of Fournier were made after his layoff, and he receivedmany if notthe majority of the signed cards after that time.On the day before his layoff, heobtained 7 signed cards in the plant, at a time when all 12 employeesin the cuttingdepartment,where he was then employed, were present, the 7signatures being ob-tained as a resultof the solicitation by him of 15 or 20 employees.The organizingactivitiesengaged in by Fournier and members of the committee were well known tothe Respondent.2A consent election was held on April 6 pursuant to a stipulationexecuted onMarch 19 between Respondent here, the Employer, and the Union, Petitioner in CaseNo. 1-RC-8286. Out of an approximate 101 eligible voters, 26 employeescast theirvotes for the Union, 68 employees cast their votes against the Union, 94 valid voteswere counted, and there were 8 challenged ballots.On April 13 the Petitioner Unionfiled objectionsto conduct affecting the result of theelection,allegingthat (1) theEmployer told employees that if they voted for the Union theywould lose benefits'Unless otherwise specifically noted, all dates hereinafter mentioned are forthe year 1965.2 At the hearing,itwas stipulatedthat Leo Gold and Al Victorwere supervisors withinthe meaningof the Act.As shown below, they were wellaware of the union activitiesof the employees. 604DECISIONSOF NATIONAL LABORRELATIONS BOARDand be required to work harder; (2) the Employer interrogated employees as to theirvote in the election; (3) the Employer threatened to close the plant, orto move, ifthe Union was successful in the election; (4) the Employer threatenedto dischargeor lay off employees if the Union was successful in the election; (5) the Employerengagedin surveillance and created the impression of surveillance of employees`unionactivity; (6) the Employer made promises of benefit and withheld benefits inorder to discourage union activity; (7) the Employer told its employees that a votefor the Union would be futile and that it would work to their serious harm; (8) theEmployer interviewed employees individually or in small groups away from theirwork station; and (9) by other acts the Employer violated the Act and violated theBoard's Rules relating to preelection conduct.On the basis of the objections so filed, the Union requestedand now requests thatthe electionbe set aside.In hisreport on objections of June 3, the Regional Director noted thatthe investi-gationof the charge and amended charge in Case No. l-CA-4966 showed probableviolations as alleged, that he had determined to issue a complaintin that case, andthat the issues raised in the objections are identical with some of the allegations madeunder Section 8 (a)( I) in the charge.The complaint in Case No. 1-CA-4966 in substance alleges that the Respondentlaid off Maurice Fournier on or about January 22, has since that date failed to andrefused and refuses to reinstate him to his former or substantially equivalent positionof employment, and that the layoff and refusal and failure to reinstate and recallFournier was and is for the reason that he joined or assisted the Union or engaged in,other concerted activities for the purpose of collective bargaining or other mutualaid or protection.The complaint alleges further that the Respondent on variousdates between March 15 and April 7, by its agents, Leo Gold and Al Victor, interro-gated its employees concerning their union activities and the activities of otheremployees; threatened employees with loss of employment, loss of benefits, closing ormoving the Saco plant, and imposing more difficult tasks if the Union came into theplant; created the impression that its employees were under surveillance when engagedin unionactivities, and offered benefits to employees, all for the purpose of discourag-ing membership in or assistance to the Union.The complaint avers that the discrimi-nationagainst Fournier is in violation of Section 8(a)(3) of the Act and that by the,discrimination against him, together with the other alleged activities described, theRespondent did and is interfering with, restraining, and coercing its employees in the-exerciseof the rights guaranteedin Section7 of the Act, and did engage in and is now,engaging in unfair labor practices within the meaning of Section 8 (a) (1).B. The layoff or discharge of Maurice FournierFournier was first employed by the Respondent in May 1964, and worked until thetime of his layoff or discharge on January 22, 1965.During this time he performedwork in four departments other than his regular work in the cutting department. Inthe cutting department, his primary assignment, he started as a pusher to a cutterwhen the regular cutter, Martel, left his employment in the fall of 1964.The cuttingdepartment contains four guillotines, or cutting machines, each machine when operat-ing requires an operator and a pusher.When Fournier was promoted from pusher tocutter on one of the machines in that department, George Palmer became the pusheron Fournier's machine.Martel returned to work.A fourth guillotine, usually not inoperation but held in reserve, was started up and Martel was made cutter on thatfourth cutting machine, with a new man, Paul Gaudet, being hired as his pusher.Afew days before Fournier's layoff, Martel's machine broke down, Martel was sent tothe side bolt machine, and Gaudet was used on odd jobs. On that day Leo Gold, asupervisor whose job is in connection with quality control and who is also known asthe personnel manager at the plant, by direction of Albert Victor, plant superintend-ent, informed Fournier and his pusher, George Palmer, that he was letting them goand giving them a layoff and to "look for something to do in the meantime."Goldtestified that Victor had instructed him to let Fournier go because of lack of workand because Fournier and Palmer as a team were not making the required incentivequota.Fournier gave the following account of his and Palmer's layoff: He testified thatabout 3:25 on the afternoon of January 22 they were approached by Leo Gold at theirmachine and were informed that Victor wanted to see them in his office before theyleft that night; that he and Palmer later did go to Victor's office, that Gold was thereand called Foreman Harvey McCloud into the office, and then informed Fournier andPalmer "that he was laying us off for lack of work and that it wasn't because of bad'work or because of missing too many days from work, because they were slow,and be told us, he said, `I don't want you to get me wrong.We are not firing you. LYN-FLEX INDUSTRIES, INC.605We are just laying you off,' and he repeated that about ten times in between the wholeconversation."Gold at that time said that "if things picked up he'd call us back ina week or two"; referred to the fact that Fournier and Palmer as a team had thelowest percentage; and handed them their W-2 forms and laid-off slips "for lack ofwork." 3Except for the assertion that Fournier and Palmer did not meet the productionincentive standard, the services of Fournier seemed to have been completely satisfac-tory during the term of his employment-he was never criticized for his work as acutter or during the time he worked on the side bolt machine or at any time when per-forming his duties in the skiving department, the skivedown department, or the ship-ping or maintenance departments.Nor was he ever criticized concerning his workas a pusher for the operator of the guillotine machine. In connection with respectiveseniority in terms of length of service of the men on the crews of the two cuttingmachines and the one operated by Fournier and the fourth one operated by Martelupon the latter's return to work, Fournier held seniority over Gaudet, the man whowas hired as Martel's pusher, and over Corbile, a pusher who worked on one of thetwo other machines.During the period December 1, 1964, until the date of his lay-off, Fournier said that he worked overtime for an hour or so two or three nights aweek, cleaning conveyor belts, a job not in the cutting department.During the courseof his employment, Fournier received a 5-cent-an-hour wage increase after his first 30days and another 5-cent raise 30 days thereafter.Upon his promotion to cutteraround December 1, 1964, he received a 12-cent increase in wage so that from hisstarting rate of $1.30 per hour he had been raised to $1.52 at the time of his layoff ordischarge.The General Counsel concedes, and Fournier and Palmer admit, that their pro-duction rate based on production standard was lower than production of the employ-ees on other cutting machines. It is contended, however, that the low percentageproduction rate was because Fournier's team worked primarily on materials difficultto cut, when other teams at other times were working on materials softer and easierto handle.This explanation, together with the fact that after the layoff of Fournierand after Martel took over the machine operated by Fournier, several inexperiencedemployees operated the side bolt machine which they were unable to set up withoutthe assistance of McCloud, their foreman, whereas Fournier, admittedly an experi-enced side bolt operator, was laid off, would support a reasonable inference that theproduction standard was not really a factor considered in the decision to eliminateFournierItwould seem that the Respondent could have placed Fournier elsewherein the plant at the time of his layoff, in view of his experience and seniority over otheremployees retained thereafter, and particularly since, as shown by the preponderanceof evidence, the fourth guillotine machine was put in operation due to a volume ofwork received at the Saco plant ordinarily performed at the St. Louis, Missouri, plantof the Company at the time Martel returned to work; and further, that the Respond-ent had advised the employees that a scheduled half holiday on the day before Janu-ary 1 would be canceled and they would be required to work to meet productionneeds.Ernest Sturman, general manager of the Saco plant, testified that he decided to layoff Fournier on Wednesday, January 20, that Fournier was not informed of his deci-sion until Friday, January 22, and conceded that no memorandum of his January 20decision was ever put in the personnel files of the Company. Foreman McCloud tes-tified that the first he heard of Fournier's layoff was at the end of the day on Thursday,January 21.Gold said the first time he heard about the layoff was on Friday morn-ing.Other than the testimony of Sturman to the effect that he had made a decisionto lay off Fournier before the latter engaged in protected union activity, there is notestimony that any person knew about the layoff of Fournier until after he hadengaged in such activity.The General Counsel argues that the reason for this wasbecause no decision to lay off Fournier was made until after Fournier had openlyengaged in union organizational efforts; and the decision to lay him off was madeafter his participation in union organization, with knowledge on the part of theRespondent of such activity and because of that alone.The argument of the GeneralCounsel, based on the facts, carries great force.There was no secret concerning theactivities of Fournier after January 13 in connection with his efforts to organize thePalmer's testimony that Leo Gold had informed him when he first was hired thatcutters and pushers would be laid off as teams stands uncontradicted. If this is the fact,and it seemsto be so, then Palmer on this day was a victim of Fournier's union activity,assuming(as I shall find) that Fournier was laid off because of his support of the Union.Palmer had displayedno interestin the concerted activities of other employees to orga-nize the plant. 606DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees.As to prior knowledge by the Respondent of Fournier's unionactivities,Superintendent Al Victor (Albert Victorioso) testified that he first became aware thatFournier was active in.the Union about the first of February; that "some" employeesstarted coming in and telling him that union representatives had been to-their housesto obtain card signatures and that Fournier was with them, and in response to a ques-tion as to whether any other names were given to him at that time of other peopleinterested in the union, he replied, "Oh, they gave six or seven or eight names of peo-ple who were all figured in on the Union, and I went through this before.If I listento them, they were accusing brothers, sisters and everything."On cross-examination,Victor explained:Imight have given them some reply, yes, and as far as asking them questions,they came so willingly, volunteering all types of information and using it as awedge, I've been through this two or three times before.They were trying towork both ends in the middle, maybe, if they could get a raise, a little moreovertime, they would do this, and they maybe would vote against the Union,and everyone of them was told by me their vote was their own business, butthink twice before they voted.Foreman McCloud, on direct examination, testified that he first learned that Fournierwas active in the Union about a week after he was laid off; on cross-examination tes-tified that he had heard rumors running through the shop to the effect that "theywere trying to get a union in and he '[Fournier] was for it.That's all."GeneralManager Sturman testified that he first heard about the organizational activitiesaround the first of February, that this information was given to him by Victor, andthat Victor later told him that Fournier had been visiting employees at their homes.He said, on cross-examination, that Victor had given him the names of seven employ-ees in all and that he had asked Victor to furnish him with names of employeesinvolved in union activity.Fournier testified, and his testimony was corroborated by that of his wife, GeorgePalmer, and Bertrand Ouellette, that during the lunch period on January 22 (the dayhe was laid off and the day after he had obtained signatures to authorization cards inthe plant), Fournier, Ouellette, Palmer, and several other employees were eatingtheir lunch in the cutting department, and during the time they were eating theirlunches, three foremen sat down on a skid about 10 feet away from the group andsimply sat and stared at them through the lunch period.The three foremen wereVictor, Antonucci, assistant plant manager, and one Elroy.Antonucci apparentlywas playing cards but the other two, on the basis of uncontradicted testimony, simplysat and without comment stared or looked at the group of employees. This occurredbetween 12 and 12:30 p.m.After Fournier had finished eating his lunch, he went to the cafeteria where hesaw his wife, an employee of the Respondent, and obtained money from her to payfor his sandwiches.Fournier then went over to pay the person who supplied thesandwiches to him.All during this time, he said, Gold was about 10 feet away fromhim and when he paid for his sandwiches Gold came up to him, looked over hisshoulder, and asked him what he was doing. Fournier then left the cafeteria andwent back to the cutting department, observed that the foremen or bosses still werethere, and noticed that Gold came in immediately after that and "hung around withthe rest of them."About 2 o'clock on the same afternoon, Fournier, who had temporarily left hismachine, observed as he was coming back to the machine that Foreman McCloud wasexamining his clipboard.This board ordinarily has a production order on top andscratch paper beneath it used to scribble on to figure orders.He said this was thefirst time he had ever seen Foreman McCloud thumb through everything on the clip-board-that he "usually comes over and just checks the production order, makes sureyou are cutting the right stuff, got the right order," and that the production orderalways would be on top of the other papers.Fournier, Palmer, Ouellette, and Mrs. Fournier all testified that these foremen whospent their time in the cutting room on January 22 ordinarily and customarily werenot in the cutting room during the lunch period but usually went out to lunch together.McCloud denied that he had looked through Fournier's papers in search of unioncards; he could not recall that he had looked through Fournier's papers on the daythe latter was laid off.This close surveillance of Fournier some 2 or 3 hours before he waslaid off canbe takenas nothingmore than close surveillance because of his known union activityand because he was known to have obtained cards from employees on the previousday.When Fournier went into the cafeteria on January 22, he went in with the pur-pose of paying for his sandwiches and soliciting signatures on authorization cards LYN-FLEX INDUSTRIES, INC.607-which,it is reasonable to infer, Gold knew he had in his possession.As previouslystated, Fournier made no secret of his deep interest in union organization and hisactivities in connection with the securing of union memberships.According to Fournier,after he was laid off on January 22, he made six requeststo Gold that he be reinstated and his layoff terminated,three of these requests beingmade on successive Tuesdays in a bowling alley where Gold, Fournier,and otherpersons bowled regularly in league matches.He said that he did no more bowlingwith the company team after the third Tuesday because "the team folded apart."On each of these occasions Fournier said he asked Gold if things were picking up, ifthere was any chance of his being returned to work, and if there was any work in otherdepartments,and each time Gold said that work was very slack. The other three con-versations with Gold concerning his requests for return to work were made by Four-nier by telephone from his house and each time in response to his questions Goldtold him that work was still very slow, that there was no opening in any department,including the cutting department.Fournier established the dates of the telephonecalls as being February 15 and 22 and March 2He said that during the course ofthe last telephone conversation he asked Gold why it was that he was hiring new helpand not calling back those on layoff, to which Gold replied, "The job would be toohard for me,that I wouldn'twant it, and that's all."The job discussed at that par-ticular time was skidboy in the skiving department,where Fournier previously hadworked.Fournier's testimony is as follows:I told him that how come he didn't hire me for that job, and he says he didn't wantto bring me in because he says later on he says if we bring you back in in acouple of weeks, he says, well,after hiring a new man and breaking him in overthere and start over again. . .that was the last time I called him up was onMarch 2, and he told me not to bother him any more,that if he needed me he'dtellmy wife or call me up, that he'd get a hold of me.Testimony given by George Palmer and Jacqueline Fournier establishes that afterFournier's layoff, the Respondent's employees worked considerably more overtimethan they had worked prior thereto;that a number of new male employees were hiredafter the layoff for work at which Fournier had previously demonstrated proficiency.According to Jacqueline Fournier,three new such employees came to work after thelayoff; and, according to the testimony of Joanne Berube, a new cutter came to work.The testimony of these witnesses remains uncontradicted on the record.In the Respondent'sbrief it is expressly conceded that Fournier in fact was dis-charged and not laid off. It was explained that his "layoff slip," which gave lack ofwork as the reason for his being put in layoff status,was written that way in accord-ance with company policy,so that he would be eligible to draw unemployment com-pensation.He had not,as of the time of the last day of the hearing herein, beencalled back to work or offered reemployment.On the basic facts, I have no difficulty in finding that Fournier was dischargedbecause of his activities for and on behalf of the Union, and that those activities wereprotected activities,so that the Respondent engaged in and still is engaged in anunfair labor practice in refusing to permit him to continue at work after full knowl-edge of such activities and its continuous refusal to reemploy him, even after hisrequest for reinstatement or reemployment.Although the Respondent does not contest the fact that Fournier was active in theUnion after his discharge,it contends that'General Counsel has not proved companyknowledge of union activities at the time of the decision to terminate his employment.The Respondent contends that I was in error in refusing to permit counsel for theRespondent to inquire as to the identity of the card signers and thus was preventedfrom showing or attempting to show that Fournier in fact had obtained signaturesto authorization cards prior to his discharge.The testimony of Fournier,standingalone, is sufficient to establishprima faciethat he was notoriously active prior toJanuary 22 and that he did solicit and acquire signatures to authorization cards withthe assistance of or in collaboration with Rouillard and Dallman,and that therecould not have been a lack of knowledge of his activities.on the part of company offi-cials.On the whole record of the case, including the acts of interrogation and surveil-lance described below, it would be preposterous to believe that the Company, at thetime it discharged Fournier,had absolutely no knowledge of union activity or orga-nizational efforts.The General Counsel contends,and I agree with the contention,that on the basis of Fournier's extensive and notorious union activity both inside andoutside the plant, a proper inference may be drawn that the Employer had knowledgeof such activities,especially in a plant with a comparatively small employee comple-ment.In support of the contention,the General Counsel citesWiese Plow Welding 608DECISIONS OF NATIONALLABOR RELATIONS BOARDCo., Inc.,123NLRB 616;BituminousMaterial & Supply Co.,124 NLRB 945;Stokely Foods, Inc.,91 NLRB 1267;Manbeck Baking Company,130 NLRB 1186;Quest-SlionMark Brassiere Co., Inc.,80 NLRB 1149.Six days after Fournier and Palmer were laid off, the Respondent recalled Palmerto work.He reported back to work on January 28 about 10 o'clock in the morning.According to his testimony he saw Gold in the latter's office, and Victor and McCloudwere present:Well, Al Victor said that he had called me back and that I was going to go to workwith Richard Martel as his pusher on the cutting machine, and so Harvey toldme it's all right to go to work and start pushing for Martel, and as I was leaving,Leo said, you didn't have anything to do with the Union.Palmer testified that between January 22 and 28 he did not call at the plant or tele-phone the plant to ask for work.General Manager Sturman testified, in connectionwith the rehiring of Palmer:Well, I was told at the time that Leo gave George Palmer the notice that he wasbeing laid off that George Palmer broke down and cried bitterly, explaining thathe doesn't know what to do, he has a family, he has a wife and two children, andhe became quite hysterical, I understand. I also got word that George Palmer'sbrother and sister who worked at the plant approached Al Victor, and told himof the sad state of affairs at the Palmer home, that the children won't eat, and itwas a real sob story, and I told him that the next opening that there is in thecutting department that we'll try him.This brother and sister also mentionedto Al Victor that why should George Palmer be penalized for the poor work thatthe cutter was capable of doing.Sturman said that when there was an opening for a pusher in the cutting department,Palmer was given the job.C. Separate acts of interference, intimidation, and coercionRebecca Sands, employed as a skiver for a period of about 6 months, left heremployment about June 1. She testified that about 3 days before the election onApril 6, Leo Gold engaged her in conversation at her work station. In substance,Sands testified that Gold reminded her that the election would be held on the follow-ing Tuesday, said he would like to point out a few facts to her, and that she did notknow how many people depended on their jobs there "but if the Union came in we'dbe forced to close down." She testified further:And he said at this time I've been receiving emergency calls for you to go homeor anything, but if the Union came in I wouldn't be able to take the calls or relaythem to you, like if your mother called and said your baby was sick, I wouldn'tbe able to let you go home, and he said we get calls from finance companiesasking how people's jobs are, how secure they are, and how good their credit is,and he said if the Union got in he'd blackball them and say their credit wasn'tany good and their jobs weren't secure, and he said if you probably [will] be pay-ing the Union a dollar a week to go on strike for a raise that we'd fight againstand you wouldn't get, and that most of the girls were satisfied with the waythings were at the time.That's all I recall.Sands said that at the time these remarks were directed to her, she had recentlyarranged for a loan from a finance company.Gold, a loquacious witness, in effectdenied the accuracy of Sands' testimony while describing at some length his conversa-tion with her. In substance, as I interpret his statement, he had chided Sands concern-ing the fact that she had received telephone calls both from her mother and fromfinance companies, and that he simply cautioned her that she was working in a factoryand suggested to her that when she received telephone calls it should be at her homerather than at work.On the question of comparative credibility as between Sandsand Gold, I accept the testimony of Sands. It is true that when she appeared as awitness she was nervous and upset; however, in proper perspective I think her testi-mony is more reliable than that of Gold.Jacqueline Fournier, the wife of Maurice, testified to a statement made to her byGold on about January 25, subsequent to the discharge of Maurice.On that day shesaid Gold criticized her for poor work, although, during the course of prior employ-ment with the Company some 3 years ago for a period of 6 months, and after hersubsequent reemployment in October 1964, she had never been criticized for poorwork performance. LYN-FLEX INDUSTRIES, INC.609Mrs. Fournier testified to an incident which occurred on April 5, the day before theelection,when, she said,Victor spoke to her concerning her washing her hands beforeshe went to the ladies' restroom;that Victor told her:He says to me, he says,you going on your break again,and I said, no, and thenhe says, well,I'm going to tell you,he says, what I told all the other girls in thisdepartmentHe says, I don't care, or, no matter how you vote for the union, hesays, all these breaks here,he says, are going to stop,he says, including the 9:30break for the girls.After cross-examination and further direct and recross-examination,it seems abun-dantly clear that Mrs. Fournier intended to make clear that she was told by Victor thatall breaks would stop if the girls voted for the Union.Her testimony stands uncon-tradicted,and I have no reason to believe that her testimony was fabricated; on theother hand,I have no difficulty in finding that when Victor talked to her on the daybefore the election, it was to discourage her sympathy and the sympathies of otheremployees for the Union.Joanne Berube,a witness called by the General Counsel, employed for a period ofabout a year,testified that about a week before the April 6 election,Leo Gold told herat her workbench,after asking her whom she was going to vote for and after she hadreplied she did not know,that if she voted for the Union he and she would both be outof a job, and the shop would be closed.During the course of her cross-examination,itwas suggested that Gold's remarks were facetious.However, Gold,testifying tothe same occurrence,conceded that he had told Berube that he hoped she was notinvolved with the Union and confirmed her statement that he had told her that if theUnion came in he would be looking for a job. This witness,after being released bytheGeneral Counsel,was called as a witness for the Respondent,and testified con-cerning Gold's reputation for "kidding"with the girls in the factory and makingreference to a union leaflet which had been distributed during the organization cam-paign.After hearing and observing each of these witnesses,I am inclined to believeand I find that although Gold may have made his remarks facetiously(which I doubt),the impact of his antiunion comment was,at the time and under the circumstances,improper and constituted an interference with the election then imminent.Rita MacDonald,employed by the Company from approximately November 1964until the first of May 1965, was engaged in conversation by Leo Gold approximatelya week before the election in the cafeteria after the end of her workday.YevetteRoberge, another employee,was present at this time.According to the testimony ofMacDonald,as corroborated by Yevette Roberge, Gold at that time said that if theUnion"got in the place" it would close down and would be used as a warehouse;that Gold said:... well, he didn't name the man that owned it[the plant],like if the old manwanted to,he had enough money to close down the place and take a trip aroundthe world if he wanted to. That was just like a drop in the bucket to him, smallcompany.We had all the benefits that the union would probably give us, andthat was it....Then he asked me about,he said, well,I don't know the exactwords now, but it was if my husband belonged to a union,and I said,yes, hedid, he asked me what,and I said he was a Teamster,he was a truckdriver, andhe said now unions like big companies like that, there're good because they areall around the country,but in a little place the benefits are all the same.... Hedidn't tell us to vote for it nor against it.He just told us that, like what I said,that if we did vote for it that, like I said,he didn't say vote for it, he said like iftheUnion got in that they'd probably close the plant down to be used as awarehouse.Gold, during the course of his testimony,said that he was prompted to start the con-versation withMacDonald because he was angry about a circular put out by theUnion,that he thought the union tactics were very cheap,and that-And after I read it I turned to MacDonald and Roberge and I said to them, there'sno limit to what the Union will go to to try to do things to get in. I said, youhaven't seen this circular yet where they are calling me names, but some of thethings that they have been promising in the past to you people,what they're goingto do for you, I don't think we could stay in business if they could do those thingsfor you, and Mrs. MacDonald says, well, my husband belongs to a union. I saidwhat union,where does he work?She says the Teamsters Union.I says, well,that's a pretty good union.They're big.They can afford to pay the rates, andthey are getting a good week's pay, but there is nothing wrong with the Union,but our Company I think is a little too small for that, and with that somebodyblew a horn,and Yevette said see you later,Leo, and they went out. 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDIva Smart, employed by the Company for about 21/z years prior to her quittingher job after the April 6 election, testified to a conversation with Leo Gold which,she said, took place about 2 or 3 weeks before the election.This conversation, shesaid, occurred at her workbench when Gold took her arm and guided her some 4 or5 feet away from where she was working, asked her if she was for the Union; told herthat he knew she was for the Union to which she replied, "What makes you say I'mfor the Union? I don't even know if I am myself ..."; that Gold then told her thatpeople talk, and that if she passed cards or things like that she could lose her job; thatshe told him she did not want to lose her job, that she was not for the Union Sherelated the substance of a conversation had with Victor a few days after her conver-sation with Gold in which he remarked that though she was going to the ladies' roomat that time, that if the Union came in, there would not be any more ladies' room forher; that he said further-Yeah, he says, look, he says, if the Union came in here, he says, you know Bob,he didn't say Bob, he says the old man will pull out, and he says, you need a job,and he says, I just bought me a home in Saco, and he says, I intend to keep myhome, and I intend to keep my job, and he says, you want to keep your job, hesays, if the Union come in, we're all out of a job.He says, the old man would bepulling out, and he says, in this joint, he says, there's about 75 percent pieceworkin here, and, he says, the Union come in we'll have to put piecework all over theplace, and he says, you won't be one of them because you'll be too slow forthe job.During the course of her cross-examination, Smart referred to a call made upon herat her home by Gold and an attorney representing the Company and conceded thatshe did not tell the Company's attorney at that time about the threats which she hadrelated as made by Gold.Gold denied having had any conversation with Smartexcept on the one occasion when he was in her home; denied her testimony concern-ing a telephone call she said Gold had made to her on the day before the hearing inthis present proceeding, in which, she said, Gold told her that if she were subpenaed totry not to get Victor into trouble.In the brief filed on behalf of the Respondent, it is argued to me that Smart was abiased witness, and that her demeanor was not such as to inspire confidence in hertestimony; that her testimony showed that she was on extremely friendly terms withunion representatives and also a member of the Union's organizing committee; there-fore, it is urged that these factors render Smart's testimony unworthy of credit. Ithink essentially there is an element of truth to be gleaned from the testimony ofSmart; on the other hard, I was not impressed with the reliability of Gold's testimonyin this connection or, as indicated above, in regard to other incidents in which he issaid to have been involved.The argument that the testimony of Smart should bedisregarded in its entirety should not be accepted. "There is no reason for refusingto accept everything the witness says, because you do not believe all of it; nothing ismore common in all kinds of judicial decisions than to believe some and not all." 4Admittedly, Gold talked to 30 or 40 employees concerning the Union prior to theholding of the election and also, although a majority of these employees hadapproached him, he had himself approached some of them and talked to them aboutthe Union. I do not credit Gold's testimony to the effect that all of the informationhe received concerning the Union and the activities of the employees in support ofthe Union was given to him voluntarily and without any effort on his part to gaininformation which he in turn could pass on to Victor and General Manager Sturman.As I have indicated above, after observing the demeanor of Gold, I find him to be atalkative and uninhibited sort of person, which leads me to believe that he editedthe conversation reported to suit the circumstances surrounding the incidents aboverelated, especially those involving his interrogation of employees concerning theUnion and his comment in respect thereto.D. Ineffective disclaimer of responsibility of Respondent forstatements made by its supervisorsErnest Sturman, general manager of the Saco plant of Lyn-Flex, testified that abouta week or so before the election he was informed that some supervisors might bethreatening employees.This information, he said, came to him through Mr. Chand-ler, a company attorney, who reported that in a conversation with a union representa-tive concerning another matter, Chandler was told that some of the Lyn-Flex super-visorswere threatening employees with losses of benefits as wellas telling them4N.L R B. v. Tlniver8al Camera Corporation,179 F. 2d 749, 754 (C A. 2), reversed onother grounds 340 U 9 474. LYN-FLEX INDUSTRIES, INC.611that the plant would close in Saco should the Union be successful in the election; thatthe union representative, Giderian, also mentioned to Chandler that he had doubts asto his chances of winning, but that his lawyer had advised him that due to a new ruling,that should Giderian be able to dig up evidence of such threats, that they (the Union)could get in even though they might lose. Sturman testified that, upon receiving thisinformation, he was disturbed because he had instructed his supervisors during thecourse of at least three separate meetings that they were not to threaten employees,that they were not to promise them anything, that they were not to ask them how theywere going to vote or how anyone else was going to vote.He said that on the adviceof his counsel he questioned his supervisors about the matter, individually, and eachone strongly denied the charges. Sturman then, upon the advice of Chandler, read aprepared statement to the employees at a meeting called by Sturman of employees onthe day before the election.The speech was made at approximately 1 p.m. on the daypreceding the election, which was held at 2:30 p.m. on April 6.After speaking to theemployees at some length, Sturman said that he made the following statement to theemployeesI hope you all have been listening to what I have said up to now.However, Iwant you now to pay very close attention to what I am going to say now. I havebeen told by an outside source that some of the supervisors and other members ofmanagement have told you that if the Union gets in we will take away your coffeebreaks, lunch periods, vacations, holidays, and many other things, and perhapseven go out of business here in Saco. I have no idea if my source is accurate.I certainly hope not. In any event, I want to take this opportunity to tell youthat if any of you have been told these things or have been threatened in any wayby any individual, these threats are groundless.No person will in any way bepunished and no benefits will be taken away if you vote for the Union. Further-more, we intend to stay in Saco regardless of the outcome.Under the law youhave a right to make your own choice free from reprisal, and I guarantee youthat I will personally see to it that your legal rights are fully protected.During the course of Sturman's speech, which was followed by his reading the state-ment above quoted, it clearly appears not only from his testimony but from thetestimony of Rebecca Sands and Rita MacDonald, credible witnesses, that be urgedthe employees to vote against the Union, suggested to them that the Union would haveto go on strike which would cause them to be outside on a picket line, advised themthat the Company could replace them in the event of a strike, suggested to them thattheir benefits as then existing were sufficient, and that the employees had no need foroutside union representation.Rebecca Sands, after testifying on behalf of the GeneralCounsel, was called as a witness by the Respondent and under questioning recalledthat Sturman had compared the benefits received by the employees at Lyn-Flex withthe benefits that the Union got for employees in their shops; that he talked about theamount of dues that employees probably would have to pay the Union; and that hespoke about the possibilities should there be a strike.MacDonald testified to theeffect that Sturman in his speech did say that the rumors that the plant would closedown should be disregarded, and also referred to the benefits 'being received then bythe employees as being good benefits, that the Union would not be of any benefit tothe,employees. In answer to a question as to whether Sturman had said the employeesshould not vote for the Union, she replied, "I don't remember if he said we should notor, I know the meaning was that's what it was so we wouldn't vote for the Union, sothat we wouldn't."It seems appropriate here to base affirmative findings in part on some negativeaction:Sturman did not admit to the employees that threats had been made; did notmentionby name the supervisors who were said to have made the threats; did notinquire whether any employee had in fact been threatened; did not advise them thathe had made any sort of investigation to find out whether threats had been made;and, although he knew or had heard of the alleged threats at least a week before theelection, he made no affirmative effort prior to the election to nullify the effect ofany such threats made by supervisors if made. Indeed, apparently without knowledgeof dates, times, or places, or supervisors involved, he made the concluding statementof his speech more or lesspro forma.Obviously the tone of the concluding sttatementof his speech, read to the employees, could not effectively dissuade any employee whohad been influenced against the Union or against voting for the Union by the allegedthreats, to rest assured that the threats would not be carried out should the Union besuccessful in the election.The Respondent therefore did not adequately dissipatethe effects of coercive, conduct by the speech of Sturman(Austin Powder Company,141 NLRB 183); the statement of disavowal of the acts of the supervisor was neithertimely nor unarhgibuous101NLRB221-374-6G-vol. 157-40 °612DECISIONS OF NATIONAL LABOR RELATIONS BOARD43, 53); moreover, even though the speech be not considered a violation of Section8(a) (1) of the Act, nevertheless it was ineffective both as to time and ambiguity tonullify the prior acts of interference, intimidation, and coercion(Syracuse ColorPress, Inc.,103NLRB 377, 389, 392). The production of weak evidence, wherestrong evidence is available, properly gives rise to the inference that the strong evi-,dence, if produced, would have been adverse.Interstate Circuit v. U.S.,306 U.S.208, 225-226;Neidhoefer v Auto. Ins. Co,182 F 2d 269, 270-271 (C.A. 7);N.L.R.B. v. Sam Wallick and Sam K. Schwalm, d/bla Wallick and Schwalm Com-pany, et al.,198 F. 2d 477, 483 (C.A. 3).I find that the Respondent's purported disavowal of the acts of his supervisorsthrough the speech of Sturman could not and did not vitiate the harm already doneand that the threats, interrogation, and coercion engaged in by the supervisorsretained their full coercive impact and destroyed the freedom of choice of the employ-ees as well as their rights under Section 7 of the Act.The Respondent argues that the threats, if made, were of a relatively isolated nature,and further, they were disavowed prior to the election by a high official of the Com-pany, and therefore at the time the employees voted "the air had been cleared." Bothfacets of this argument are specious.The interference and coercion practiced were,as clearly shown by the record, extremely timely as to effect when viewed in the lightof the discharge of Fournier and the date of the election. "The Company cannotclaim that its threats arede minimisas a mere isolated incident since they were reit-erated and took place in a context where their effect was enhanced. Similarly, proofof the actual effect of the Company's threats is not required in view of their inher-ently coercive nature . .It is enough that the threats were made "Irving Air ChuteCo., Inc.v.N.L.R.B., 350 F. 2d 176 (C.A. 2), enfg. 149 NLRB 627.On the question of credibility of the respective witnesses, it is argued on behalf ofthe Respondent that three of the witnesses, Jacqueline Fournier, Rebecca Sands, andIva Smart, were openly hostile to the Company and were deliberately lying, and thatthe other three, Rita MacDonald, Yevette Roberge, and Joanna Berube, were vic-tims of having words put in their mouths. I observed the demeanor of these witnesseswhile listening to their testimony. I credit their veracity and their recollection ofevents as against the somewhat glib explanations and stark denials asserted by wit-nesses called on behalf of the Respondent. So far as the testimony of the GeneralCounsel's witnesses may be concerned, I find no substantial variation in the facts asrelated by them on direct examination or on cross-examination; such apparent incon-sistencies as may appear are no real inconsistencies when the record is viewed as awhole.Credibility generally may be resolved by impeachment, substantial contra-diction, or uncontroverted facts, and in many instances by objective observation ofthe witness aimed to result in findings based on "consistent and inherent probabilitiesof testimony."Universal Camera Corporation v. N.L.R.B.,370 U.S. 474, 496.Accord:N.L.R.B. V. West Point Mfg. Co.,245 F. 2d 783, 785 (C.A.5); N.L.R.B. v.United Brotherhood of Carpenters, etc., Local 517 (Gil Wyner Construction Co.),230 F. 2d 256, 259 (C.A. 1).In effect, the argument made here on behalf of the Respondent as to hostility andimplied coaching of witnesses called by the General Counselismeaningless.It canwork either way.No one of the 14 witnesses heard by me can be characterized asnonpartisan.InN.L.R.B. v. Pittsburgh S.S. Company,337 U.S. 656, 659, it washeld:Thus, in the determination of litigated facts, the testimony of one who has beenfound unreliable as to one issue may properly be accorded little weight as tothe next.Accordingly, total rejection of an opposed view cannot of itself impugnthe integrity or competence of a trier of fact.The gist of the matter has beenput well by the Court of Appeals for the Fifth Circuit, speaking through JudgeHutcheson, in granting enforcement of an NLRB order:"The fact alone ... of which Respondent makes so much, that Examinerand Board uniformly credited the Board's witnesses and as uniformly dis-credited those of the Respondent, though the Board's witnesses were fewand the Respondent's witnesses were many, would not furnish a basis fora finding by us that such a bias or partiality existed and therefore the hear-ings were unfair.Unless the credited evidence . . . carries its own deathwound, that is, is incredible and therefore, cannot in law be credited, and thediscredited evidence ... carries its own irrefutable truth, that is, is of suchnature that it cannot in law be discredited, we cannot determine that tocredit the one and discredit the other is an evidence of bias."Here, the testimony of no witness called by the GeneralCounsel carries its own deathwound. The testimony of Goldcomes near it. LYN-FLEX INDUSTRIES,INC.613Concluding FindingsThe layoffof Maurice Fournier,which I find to havebeen in fact a discharge, andthe refusalof the Respondent to recall him to work after January 22,were causedby his activitiesfor and onbehalf of the Union, andbecause he engaged inconcertedactivitiesfor the purpose of employeeself-organization;and that byso dischargingand refusing to recall Fournier, the Respondentengaged in and has engaged in unfairlabor practiceswithin themeaning of Section 8 (a) (3) and(1) of the Act.In the instant case,moreover, the context in which theinterrogation of employeesoccurred, the threatsmade to them, the surveillanceand impression of surveillance ofemployees'union activity by the Respondent through itsagents, and the other acts ofinterference and intimidationas set forth above, constituted unfairlabor practices onthe part of the Respondent within themeaning of Section 8(a) (1) of the Act. Theseunfair labor practiceswere particularlyoppressive because of the discharge of Four-nier, the leaderin the attemptedorganizationof employeesand their concerted activi-ties.I do not agree,as stated above, that the instances of interrogationfound wereisolated so as to renderthem a nullity within themeaning of Section 8(a)(1). "Inter-rogation ismanifestlybut a special, highly individualized,form of surveillance.Whether an employer attempts to identify union adherents by observingunion meet-ings or byquestioninghis employees one by one concerning theirunion membershipor activities, the normal and natural tendency of such conductis to interfere with,restrain,and coerce."Syracuse Color Press, Inc.,103 NLRB 377, 381.I further find that byengagingin such acts prior to theelection conducted onApril 6, 1965, the Respondent (Employer)engaged in conduct affecting the resultsof that election, substantially as set forth in the objections to conductaffecting theresults ofthe election in Case No. 1-RC-8286.The results ofthat election,there-fore, shouldbe set aside.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent as described in section I, above, have aclose, intimate,and substantial relation to trade,traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYIthaving been foundthat theRespondent is engaged in unfairlaborpractices inviolation of Section 8(a) (1) and(3) of the Act, it'will be recommended that theRespondent cease anddesist therefromand take certain affirmative action designedto effectuate the policiesof the Act.Itwillbe recommended that theRespondent offer employee Maurice Fournierimmediate and full reinstatement to his formeror substantiallyequivalent position,without prejudice to his seniority and otherrights and privileges,and make him wholefor anyloss of earningshe may have suffered byreason of the discrimination againsthim, bypayment to him of a sumof money equal to that whichhe would have earnedas wages fromthe date ofthe discrimination against him to the date of the offer ofreinstatement,in a manner consistentwith Board policy set forth in F. W.WoolworthCompany,90 NLRB 289.Interest on such sumof money duehim shall be computedaccording to the principlelaid down by the Boardin IsisPlumbing & Heating Co.,138 NLRB 716.It will also be recommendedthatthe Respondent preserve and makeavailable to the Board,upon request,payrolland other records to facilitate the com-putationof backpay.It will be recommendedfurther thatbecause the above conduct of the Respondent,set forth in section III hereof, improperlyinterferedwiththe employees'freedom ofchoice in the electionof April 6, 1965, theelection be set aside, and the Board directa new election at such time as the Regional Director advises the Boardthatthe effectsof Respondent's unlawful conducthave beendissipated.CONCLUSIONS OF LAW,1.The Respondent,Lyn-FlexIndustries,Inc., is engaged in commerce within themeaning of Section2(6) and (7) of the Act.2.UnitedShoeWorkers of America, AFL-CIO,is a labor organization within themeaning of Section 2(5) of the Act.3.By discriminating in regardto thehire and tenure of Maurice Fournier, therebydiscouraging membership in the Union,the Respondent has engaged in and is engagedin unfair labor practices,within the meaning of Section 8 (a) (3) and(1) of the Act. 614LABOR RELATIONS BOARD4.The Respondent, by threatening its employees, interrogating them in regard totheir union activities or interest or membership, by threatening to close the plant if itsemployees became members of the Union, and by threatening its employees withother adverse consequences including loss of their jobs, if they became members ofthe Union, has engaged in and is engaging in violations of Section 8(a) (1) of the Act.5.By engaging in the acts described in paragraphs 3 and 4 of these conclusions oflaw, and by engaging in the conduct set forth in section III, above, the Respondentengaged in conduct affecting-the results of the election in Case No. 1-RC-8286, andtherefore the results of that election should be set aside.6.By engaging in the conduct set forth in section III, above, the Respondent hasinterfered with, restrained, and coerced its employees and has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(1) and (3)of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record herein, and pursuant to Section 10(c) of the National Labor Rela-tions Act, as amended, it is recommended that the Respondent, Lyn-Flex Industries,Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from-(a)Discouraging membership of its employees in United Shoe Workers of Amer-ica,AFL-CIO, or any other labor organization, by discrimination against its employ-ees in regard to their hire or tenure of employment or any term or condition ofemployment.(b)Threatening employees with adverse consequences, including job loss, in theevent they select a labor organization as their collective-bargaining agent, or in anylike or similar manner interfering with, restraining,or coercing employees in theexercise of their right to self-organization, to form, join, or assist the Union hereinor any other labor organization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection as guaranteed in Section 7of the Act, or to refrain from any and all such activities.2.Take the following affirmative action which it is found will effectuate the poli-cies of the Act:(a)Offer Maurice Fournier immediate and full reinstatement to his former orsubstantially equivalent position without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of earnings he may have suffered by rea-son of the discrimination against him, in the manner set forth in the section of thisTrial Examiner's Decision entitled "The Remedy.".(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary or appropriateto analyze the amount of backpay due Maurice Fournier.(c)Post at its office and plant at Saco, Maine, copies of the attached notice marked"Appendix." 5Copies of said notice, after being duly signed by the Respondent'sauthorized representative, shall be posted by the Respondent immediately uponreceipt thereof, and shall be maintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 1, in writing, within 10 days fromthe receipt of this Trial Examiner'sDecision,what steps Respondent has taken tocomply therewith.65 If this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words"the Recommended Order of a Trial Examiner" in thenoticeIf the Board's Order is enforcedbya decree of a United States Court of Appeals,the notice shall be further amended by the substitution of the words "a Decree of theUnited States Court of Appeals,Enforcing an Order" for the words "a Decision and Order."6If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for Region 1, in writing,within 10 days from thedate of this Order,what steps the Respondent has taken to comply.herewith:" DISTRICT 65, RETAIL,WHLSE. & DEPT. STORE UNION615It is further recommended that the Board order that the result of the election con-ducted on April 16, 1965,inCase No.1-RC-8286,be set aside,and direct theRegional Director for Region I to conduct a new election at such time as the RegionalDirector advises the Board that the effects of Respondent'sunlawful conduct havebeen dissipated.It is further recommended that,unlessRespondent shall, within the prescribedperiod, notify the said Regional Director that it will comply with the foregoing Rec-ommended Order, the NationalLaborRelations Board issue its Order requiring theRespondent to take the aforesaid action.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in United Shoe Workers of America,AFL-CIO, or any other labor organization, or in any manner interfere with,restrain, or coerce our employees in the exercise of their rights to self-organiza-tion, to form, join, or assist said labor organization, or any other labororganization.WE WILL NOT interrogate our employees, or threaten them with discharge orother adverse consequences because of their activities on behalf of said labor-organization, or any other labor organization.WE WILL NOT in any like or similar manner interfere with, restrain, or coerceour employees in the exercise of their rights to self-organization, to form, join,or assist the above-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities.WE WILL offer Maurice Fournier immediate and full reinstatement to his for-mer or substantially equivalent position, without prejudice to his seniority orother rights and privileges, and make him whole for any loss of earnings hemay have suffered by reason of the discrimination against him.LYN-FLEX INDUSTRIES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applicationin accordance with the Selective Service Act, and the Universal Military Training andService Act, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, BostonFive Cents Savings Bank Building, 24 School Street, Boston, Massachusetts, TelephoneNo. 223-3358.District 65, Retail,Wholesale&Department StoreUnion, AFL-CIO,and B.Brown Associates,Inc., The St. John Associates,Inc., Columbia Letter Co., Inc.,and Mail&Media,Inc.CasesNos.2-CB-42924,2-CB-4°225,2-CB-4226,and 3-CB-4228.March 11,1966DECISION AND ORDEROn September 29, 1965, Trial Examiner Boyd Leedom issued hisDecision in the above-entitled proceeding, finding that Respondent had157 NLRB No. 52.